AO 245B (Rev. 02/[3) Judgment in a Cn`minal Case
Sheet 1

UNITED STATES DISTRICT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
DENN|S R. CAMPBELL, JR. § Case Number: 3:‘!8-CR-159
) UsM Number: 70716-061
)
) Leo Patrick Mu||igan
) Defendant’s Attomey

THE DEFENDANT:

M pleaded guilty to count(g) Count 1 of the |nformation

l:l pleaded nolo contendere to count(s)

which was accepted by the court.

!:l was found guilty on count(s)

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 922(9)(|) Possession of a Firearm by Convicted Fe|on 1118!2018 1
and 924(3)(2)

The defendant is sentenced as provided in pages 2 through 7 of this judgment 'I`he Sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

|:l The defendant has been found not guilty on count(s)

l:l Count(s) l___l is [:l are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendant'must notify the Un_ited States attorney f r th` istrict within 30 cla s of'any change of name, residence,
or mailing address until.all Hnes, restitunon,_costs, and special assessments 1mp sed _ thls Judgment are fu ly pald. If ordered to pay restltunon1
the defendant must notlfy the court and Umted States attorney of material ch ge 1 economic circumstances

3/14( 01 /_\

. on of Judgment(>V

, \ J\___:'
Signat'ur ofM

  

 

Thomas M. Rose, United States District Judge
Name and Title of Judge

3/14/2019

Date

AO 245B (Rev. 02/18) Judgment iri Criminal Case
Sheet 2 j Imprisoriment

ludgment j Page 2 of 7

DEFENDANT: DENN|S R. CAMPBELL, JR.
CASE NUMBER: 3:'18»CR~159

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
tenn of:

Forty-two (42) months

m The Court makes the following recommendations to the Bureau of Prisons:
Be accorded all allowable presentence credit for time spent incarcerated on said offense Be incarcerated as close to the

Dayton, Ohio, area consistent with his security status |f eligib|e, be allowed to enroll and participate in any available
Substance abuse treatment mental health treatment and vocational training.

m The defendant is remanded to the custody of the United States Marshal.

[] The defendant shall surrender to the United States Marslial for this district

l:l at ij a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

[l as notified by the United States Marshal.

[l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. 02/] 8) Judgment in a Cn`minal Case
Sheet 3 _ Supervised Release

Judgrncnt-Page 3 of 7

DEFENDANT: DENNis R. cAMPBELL, JR.
CAsE NUMBER; 3:1a-oR-159
SUPERVISED RELEASE

Upon release from imprisonrnent, you will be on supervised release for a term of :

Three (3) yearsl

MANDATORY C()NDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

t.uN.-.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[l The above drug testing condition is suspended, based on the court’s determination that you
pose a low risk of future substance abuse. rcheck ifapplicable)
4. |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check yappncab!e)
5. El You must cooperate in the collection of DNA as directed by the probation officer. (check yapplicable)
l:| You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check ifapp!icable)

7_ |:| You must participate in an approved program for domestic violence (check rfapptimble)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgmcnt in a Criminal Case

Sheet 3A _ Supervised Release
Judgment_Pagc 4 of 7

DEFENDANT: DENN|S R. CAMPBELL, JR.
CASE NUMBER: 3:18-CR-159

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions arc imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and conditionl

l.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. if notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected changel

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work iiill time (at least 30 hours per week) at a lawful type of employmentg unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time cmployment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work {such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Ofi`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ovei'vz'ew ofPi~oban`on and Supervi`sed

Release Condi`n`ons, available at: www.uscourts.gov.

Defendant's Signaturc Date

 

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D m Supervised Release

Judgment-Page L of ;

DEFENDANT: DENNIS R. CAMPBELL, JR.
CASE NUMBER: 3:18-CR-159

SPECIAL CONI)ITIONS OF SUPERVISION

1)The defendant shall participate in a program of treatment either inpatient or outpatient and testing for substance abuse,
as directed by the U.S. Probation thce. The defendant shall make a co-payment for treatment services not to exceed $25
per month, which is determined by the defendants ability to pay.

2) The defendant shall participate in a mental health treatment program at the direction of the probation officerl The
defendant shall make a co-payment for treatment services not to exceed $25 per month, which is determined by the

defendant‘s ability to pay.
3) The defendant shall maintain verifiable employmentl

4) |f not employed, the defendant shall participate in a vocational services program as directed by the probation officerl
Such program may include on the job training, job readiness training, and skills development training

5) The defendant shall perform 100 hours of community service with an agency approved in advance by the probation
officer within the first 2 years of supervision

A() 245B (Rev. 02/13) Judgment in a Criminal Casc
Sheet 5 a Criminal Monetary Penalties

Judgmcnli]’age 6 of 7 7
DEFENDANTI DENNIS R. CAMPBELL, JR.
CASE NUMBER: SZTS-CR-'lSQ
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 0.00 $ 0.00 $ 0.00
|__.l The determination of restitution is deferred until . An Amena'ea' Jua'gmeiit in a Cri`mi`nal Case (A0245C) will be entered

after such determination
l:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ce shall receive an approximately ro ortioned ay'rnent, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

l:l Restitution amount ordered pursuant to plea agreement S

l:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the j udgrnent, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:l the interest requirement is waived for the |:| fine |] restitutionl

|:l the interest requirement for the [:| fine |:1 restitution is modified as follows:

* Jus_tice for Victims of'l`raff`ickin Act of2015, Pub. L. No. l 14~22.
** Findings for the total amount o losses are required under Chapters 109A, l 10, l 10A, and 1 13A of Title 18 for offenses committed on or

after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/1 81 .ludgmenl in a Criminal Case
Sheet 6 _ Schedule of Payrnents

Judgment _ Page 7 of 7
DEFENDANTZ DENN|S R. CAMPBELL, JR.
CASE NUMBER: 3:‘18-CR-159

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [| Lump sum payment of $ 100‘00 due immediately, balance due

|:| not later than , or
f____| in accordance with |:| C, [:| D, |:| E,or [:] Fbelow; or

B I:\ Payment to begin immediately (may be combined with l:l C, [:] D, or I:I F below); or

C ij Payment in equal (e.g., weekly, monthly, quarterly installments of $ over a period of
(e.g., months oryeai's), to commence (e.g.. 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, monthly quarterly installments Cif 3 Over a period Of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:| Special instructions regarding the payment of criminal monetary penalties:

Unless _the cou_rt ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
th_e period of imprtsor_lment` All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[l Joiiit and Several

Defendant and Co-Defendant Narnes_ and Case Numbers (i'nc!udi'iig defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

§ The defendant shall forfeit the defendant’s interest in the following property to the United States:
a) 8 rounds of 9mm ammunition

Payrncnts shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

